PER CURIAM:
Clarence Ricks appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2000) action for failure to comply with the court’s order. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Ricks v. Lahey, No. 3:06-cv-00153-RLW (E.D.Va. Apr. 27, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the *465materials before the court and argument would not aid the decisional process.

AFFIRMED.